DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without  concise explanation, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Claim 1:  the limitation including: the “humidity measuring device including a function of correcting humidity on a basis of a barometric pressure value”, although mentioned but not described in the specification so as one skilled in the art would understand how the correction was done.
Claim 8: the limitation including “calculate dew point temperature by using the relative humidity corrected by the humidity correcting unit and the temperature measured by the temperature measuring unit” although mentioned but not described in the specification so as one skilled in the art would understand how the correction was done.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, the claim language is confusing because:
Claim 1:  the limitation including: the “humidity measuring device including a function of correcting humidity on a basis of a barometric pressure value”, although mentioned but not described in the specification so as one skilled in the art would understand how the correction was done.
Claim 8: the limitation including “calculate dew point temperature by using the relative humidity corrected by the humidity correcting unit and the temperature measured by the temperature measuring unit” although mentioned but not described in the specification so as one skilled in the art would understand how the correction was done.
Claims 2-7 and 9-15 are rejected by virtue of their dependency on claims 1 and 8 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deniau et al. (U.S. 20160176246) [hereinafter Deniau] in view of CN10752828A [hereinafter CN].
For claims 1, 4, 5: Deniau discloses in Fig. 1 a device comprising 
a relative humidity (Abstract) measuring device/ sensor 114 [0016], [0019] a temperature sensor 102 [0018],
the humidity measuring device comprising:
an elevation obtaining unit/ GPS 110 configured to obtain elevation of a point where the humidity measuring device is located; and
a barometric pressure calculating unit ECU 104 [0019] configured to
calculate barometric pressure at the point on a basis of the elevation obtained by the elevation obtaining unit/ GPS/ map 110.
Deniau does not explicitly teach the limitation including the “humidity measuring device including a function of correcting humidity on a basis of a barometric pressure value”, as stated in claim 1.
CN states that measured humidity is influenced by other factors such as an atmospheric pressure. This would suggest that the humidity is function of the atmospheric pressure and could be corrected on the basis of correcting the measurements of the barometric pressure is calculated.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to correct the humidity based on the basis of the barometric measurements, because barometric/ atmospheric pressure and the humidity are known to be functionally related, thus, correcting the atmospheric pressure in the calculation, the humidity data could also be accurate.
For claim 6: It is very well known to incorporate a GPS in a car navigation system. 
Therefore, Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to incorporate the GPS in the navigation system of the vehicle, as very well known in the art, so as to have all necessary vehicle data and map on the same compact display.
Claims 1, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deniau et al. (U.S. 20160176246) [hereinafter Deniau] in view of Nakamura et al. (U.S. 20190145834, 11/10/2017) [hereinafter Nakamura].
For claims 1, 4, 5: Deniau discloses in Fig. 1 a device comprising 
a relative humidity (Abstract) measuring device/ sensor 114 [0016], [0019] a temperature sensor 102 [0018],
the humidity measuring device comprising:
an elevation obtaining unit/ GPS 110 configured to obtain elevation of a point where the humidity measuring device is located; and
a barometric pressure calculating unit ECU 104 [0019] configured to
calculate barometric pressure at the point on a basis of the elevation obtained by the elevation obtaining unit/ GPS/ map 110.
Deniau does not explicitly teach the limitation including the “humidity measuring device including a function of correcting humidity on a basis of a barometric pressure value”, as stated in claim 1.
Nakamura teaches to correct a temperature and humidity sensor element 12a using the output values of the temperature and humidity sensor 12a and the atmospheric sensor element 12b [0074].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to correct the humidity based on the basis of the barometric measurements, because barometric/ atmospheric pressure and the humidity are known to be functionally related, thus, correcting the atmospheric pressure in the calculation, the humidity data could also be accurate.
For claim 6: It is very well known to incorporate a GPS in a car navigation system. 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to incorporate the GPS in the navigation system of the vehicle, as very well known in the art, so as to have all necessary vehicle data and map on the same compact display.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deniau et al. (U.S. 20160176246) [hereinafter Deniau]  and CN, as applied to claims above, and further in view of Maeda (U.S. 4355894).
Deniau and CN disclose the device as stated above.
They do not explicitly teach the limitations of claim 2.
Maeda teaches to correct the atmospheric pressure by using a reference atmospheric pressure (see at least a description of Fig. 2).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to correct the atmospheric pressure b y comparing it to a reference pressure, as it is very well known in the art, in order to achieve more accurate results of measurements.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deniau et al. (U.S. 20160176246) [hereinafter Deniau] and CN, as applied to claims above, and further in view of EP 3128318A1 [hereinafter EP].
Deniau and CN disclose the device as stated above.
They do not explicitly teach the limitations of claim 3.
EP  teaches to measure a dew point (temperature) in a car cabin.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to sense a dew point temperature of the car cabin, so as to enable the operator to provide a comfortable air conditioning in the cabin.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deniau et al. (U.S. 20160176246) [hereinafter Deniau] and CN, as applied to claims above, and further in view of LeNeel et al. (U.S. 20160041114) [hereinafter LeNeel].
Deniau and CN disclose the device as stated above.
They do not explicitly teach the limitations of claim 7.
Deniau is silent so as the relative humidity device is a capacitive or resistive sensor, as stated in claim 7.
LeNeel teaches an ambient relative humidity sensor based on measuring capacity [0040].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have a capacitive humidity sensor, as very well known in the art, because both, the humidity sensor of Deniau and CN and LeNeel, would perform the same function, of sensing humidity, if one is replaced with another.
Claim 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Deniau et al. (U.S. 20160176246) [hereinafter Deniau] and CN, as applied to claims above, and further in view of Aoki et al. (U.S. 7900464) [hereinafter Aoki].
Deniau and CN disclose the device as stated above.
They do not explicitly teach the limitations of claim 7.
Aoki teaches to measure air relative humidity temperature by a sensor 17 inside a car passenger compartment, as shown in Fig. 1, based on a capacitive/ capacitance sensor.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have a capacitive humidity sensor, as very well known in the art, because both of them, the humidity sensor of Deniau and CN and of Aoki, would perform the same function, of sensing humidity, if one is replaced with another.
            Claims 8, 11-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Deniau et al. (U.S. 20160176246) [hereinafter Deniau] in view of CN and DE 102011084278A1 [hereinafter DE].
 Deniau discloses in Fig. 1 a device comprising 
a relative humidity (Abstract) measuring device/ sensor 114 [0016], [0019] a temperature sensor 102 [0018],
the humidity measuring device comprising:
an elevation obtaining unit/ GPS 110 configured to obtain elevation of a point where the humidity measuring device is located; and
a barometric pressure calculating unit ECU 104 [0019] configured to
calculate barometric pressure at the point on a basis of the elevation obtained by the elevation obtaining unit/ GPS/ map 110.
Deniau does not explicitly teach the limitation including the “humidity measuring device including a function of correcting humidity on a basis of a barometric pressure value”, as stated in claim 1.
CN states that measured humidity is influenced by other factors such as an atmospheric pressure. This would suggest that the humidity is function of the atmospheric pressure and could be corrected on the basis of correcting the measurements of the barometric pressure is calculated.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to correct the humidity based on the basis of the barometric measurements, because barometric/ atmospheric pressure and the humidity are known to be functionally related, thus, correcting the atmospheric pressure in the calculation, the humidity data could also be accurate.
It is very well known to incorporate a GPS in a car navigation system. 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to incorporate the GPS in the navigation system of the vehicle, as very well known in the art, so as to have all necessary vehicle data and map on the same compact display.
Deniau does not explicitly teach a dew point temperature calculating unit configured to
calculate dew point temperature by using the relative humidity corrected by the humidity correcting unit and the temperature measured by the temperature measuring unit. 
DE  discloses a device in the field of applicant’s endeavor (vehicle/ car) teaches to calculate a dew point temperature Tsub dew based on the air temperature Tsub incar and the corrected relative humidity RH sub correct (see step S6).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to calculate the dew point temperature based on the corrected relative humidity temperature, so as to achieve more accurate results of measurements.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deniau et al. (U.S. 20160176246) [hereinafter Deniau], CN and DE, as applied to claim 8 above, and further in view of Maeda (U.S. 4355894).
Deniau, CN and DE disclose the device as stated above.
They do not explicitly teach the limitations of claim 9.
Maeda teaches to correct the atmospheric pressure by using a reference atmospheric pressure (see at least a description of Fig. 2).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to correct the atmospheric pressure by comparing it to a reference pressure, as it is very well known in the art, in order to achieve more accurate results of measurements.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deniau et al. (U.S. 20160176246) [hereinafter Deniau], CN and DE, as applied to claim 8 above, and further in view of EP3128318A1 [hereinafter EP].
Deniau, CN and DE disclose the device as stated above.
They do not explicitly teach the limitations of claim 10.
EP teaches to measure a dew point (temperature) in a car cabin.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to sense a dew point temperature of the car cabin, so as to enable the operator to provide a comfortable air conditioning in the cabin.
Claim 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Deniau et al. (U.S. 20160176246) [hereinafter Deniau], CN and DE, as applied to claim 8 above, and further in view of LeNeel et al. (U.S. 20160041114) [hereinafter LeNeel]
Deniau, CN and DE disclose the device as stated above.
They are silent so as the relative humidity device is a capacitive or resistive sensor, as stated in claim 14.
LeNeel teaches an ambient relative humidity sensor based on measuring capacity [0040].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have a capacitive humidity sensor, as very well known in the art, because both of them, the humidity sensor of Deniau, CN and DE and of LeNeel, would perform the same function, of sensing humidity, if one is replaced with another.
Claim 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Deniau et al. (U.S. 20160176246) [hereinafter Deniau], CN and DE, as applied to claim 8 above, and further in view of Aoki et al. (U.S. 7900464) [hereinafter Aoki].
Deniau, CN and DE disclose the device as stated above.
They do not explicitly teach the limitations of claim 14.
Aoki teaches to measure air relative humidity temperature by a sensor 17 inside a car passenger compartment, as shown in Fig. 1, based on a capacitive/ capacitance sensor.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have a capacitive humidity sensor, as very well known in the art, because both of them, the humidity sensor of Deniau, CN and DE and of Aoki, would perform the same function, of sensing humidity, if one is replaced with another.
Claim 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Deniau et al. (U.S. 20160176246) [hereinafter Deniau], CN and DE, as applied to claim 8 above, and further in view of EP 2246208 A2 [hereinafter EP2].
Deniau, CN  and DE disclose the device as stated above.
They do not explicitly teach the limitations of claim 15.
EP2 discloses a device in the field of applicant’s endeavor and teaches a glass/ windshield temperature sensor for sensing glass temperature and defogging control based on a dew point temperature obtaining/ calculating, so as to prevent moisture or condensation development on the glass.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, so as to sense a glass temperature and determine a dew temperature, so as to enable the controller to control defogging  which is very important for visibility, as well known in the art.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deniau et al. (U.S. 20160176246) [hereinafter Deniau] and Nakamura, as applied to claims above, and further in view of Maeda (U.S. 4355894).
Deniau and Nakamura disclose the device as stated above.
They do not explicitly teach the limitations of claim 2.
Maeda teaches to correct the atmospheric pressure by using a reference atmospheric pressure (see at least a description of Fig. 2).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to correct the atmospheric pressure by comparing it to a reference pressure, as it is very well known in the art, in order to achieve more accurate results of measurements.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deniau et al. (U.S. 20160176246) [hereinafter Deniau] and Nakamura, as applied to claims above, and further in view of EP3128318A1 [hereinafter EP].
Deniau and Nakamura disclose the device as stated above.
They do not explicitly teach the limitations of claim 3.
EP  teaches to measure a dew point (temperature) in a car cabin.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to sense a dew point temperature of the car cabin, so as to enable the operator to provide a comfortable air conditioning in the cabin.
Claim 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Deniau et al. (U.S. 20160176246) [hereinafter Deniau] and Nakamura, as applied to claims above, and further in view of LeNeel et al. (U.S. 20160041114) [hereinafter LeNeel].
Deniau and Nakamura disclose the device as stated above.
They do not explicitly teach the limitations of claim 7.
Deniau is silent so as the relative humidity device is a capacitive or resistive sensor, as stated in claim 7.
LeNeel teaches an ambient relative humidity sensor based on measuring capacity [0040].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have a capacitive humidity sensor, as very well known in the art, because both of them, the humidity sensor of Deniau and Nakamura and of LeNeel, would perform the same function, of sensing humidity, if one is replaced with another.
Claim 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Deniau et al. (U.S. 20160176246) [hereinafter Deniau] and Nakamura, as applied to claims above, and further in view of Aoki et al. (U.S. 7900464) [hereinafter Aoki].
Deniau and Nakamura disclose the device as stated above.
They do not explicitly teach the limitations of claim 7.
Aoki teaches to measure air relative humidity temperature by a sensor 17 inside a car passenger compartment, as shown in Fig. 1, based on a capacitive/ capacitance sensor.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have a capacitive humidity sensor, as very well known in the art, because both of them, the humidity sensor of Deniau and Nakamura and of Aoki, would perform the same function, of sensing humidity, if one is replaced with another.
            Claims 8, 11-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Deniau et al. (U.S. 20160176246) [hereinafter Deniau] in view of Nakamura and DE 102011084278A1 [hereinafter DE].
 Deniau discloses in Fig. 1 a device comprising 
a relative humidity (Abstract) measuring device/ sensor 114 [0016], [0019] a temperature sensor 102 [0018],
the humidity measuring device comprising:
an elevation obtaining unit/ GPS 110 configured to obtain elevation of a point where the humidity measuring device is located; and
a barometric pressure calculating unit ECU 104 [0019] configured to
calculate barometric pressure at the point on a basis of the elevation obtained by the elevation obtaining unit/ GPS/ map 110.
Deniau does not explicitly teach the limitation including the “humidity measuring device including a function of correcting humidity on a basis of a barometric pressure value”, as stated in claim 1.
Nakamura teaches to correct a temperature and humidity sensor element 12a using the output values of the temperature and humidity sensor 12a and the atmospheric sensor element 12b [0074].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to correct the humidity based on the basis of the barometric measurements, because barometric/ atmospheric pressure and the humidity are known to be functionally related, thus, correcting the atmospheric pressure in the calculation, the humidity data could also be accurate.
It is very well known to incorporate a GPS in a car navigation system. 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to incorporate the GPS in the navigation system of the vehicle, as very well known in the art, so as to have all necessary vehicle data and map on the same compact display.
Deniau does not explicitly teach a dew point temperature calculating unit configured to
calculate dew point temperature by using the relative humidity corrected by the humidity correcting unit and the temperature measured by the temperature measuring unit. 
DE  discloses a device in the field of applicant’s endeavor (vehicle/ car) teaches to calculate a dew point temperature Tsub dew based on the air temperature Tsub incar and the corrected relative humidity RH sub correct (see step S6).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to calculate the dew point temperature based on the corrected relative humidity temperature, so as to achieve more accurate results of measurements.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deniau et al. (U.S. 20160176246) [hereinafter Deniau], Nakamura and DE, as applied to claim 8 above, and further in view of Maeda (U.S. 4355894).
Deniau, Nakamura and DE disclose the device as stated above.
They do not explicitly teach the limitations of claim 9.
Maeda teaches to correct the atmospheric pressure by using a reference atmospheric pressure (see at least a description of Fig. 2).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to correct the atmospheric pressure by comparing it to a reference pressure, as it is very well known in the art, in order to achieve more accurate results of measurements.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deniau et al. (U.S. 20160176246) [hereinafter Deniau], Nakamura and DE, as applied to claim 8 above, and further in view of EP3128318A1 [hereinafter EP].
Deniau, Nakamura and DE disclose the device as stated above.
They do not explicitly teach the limitations of claim 10.
EP teaches to measure a dew point (temperature) in a car cabin.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to sense a dew point temperature of the car cabin, so as to enable the operator to provide a comfortable air conditioning in the cabin.
Claim 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Deniau et al. (U.S. 20160176246) [hereinafter Deniau], Nakamura and DE, as applied to claim 8 above, and further in view of LeNeel et al. (U.S. 20160041114) [hereinafter LeNeel].
Deniau, Nakamura and DE disclose the device as stated above.
They are silent so as the relative humidity device is a capacitive or resistive sensor, as stated in claim 14.
LeNeel teaches an ambient relative humidity sensor based on measuring capacity [0040].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have a capacitive humidity sensor, as very well known in the art, because both of them, the humidity sensor of Deniau, Nakamura, DE and of LeNeel, would perform the same function, of sensing humidity, if one is replaced with another.
Claim 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Deniau et al. (U.S. 20160176246) [hereinafter Deniau], Nakamura and DE, as applied to claim 8 above, and further in view of Aoki et al. (U.S. 7900464) [hereinafter Aoki].
Deniau, Nakamura and DE disclose the device as stated above.
They do not explicitly teach the limitations of claim 14.
Aoki teaches to measure air relative humidity temperature by a sensor 17 inside a car passenger compartment, as shown in Fig. 1, based on a capacitive/ capacitance sensor.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have a capacitive humidity sensor, as very well known in the art, because both of them, the humidity sensor of Deniau, Nakamura, DE and of Aoki, would perform the same function, of sensing humidity, if one is replaced with another.
Claim 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Deniau et al. (U.S. 20160176246) [hereinafter Deniau], Nakamura and DE, as applied to claim 8 above, and further in view of EP 2246208 A2 [hereinafter EP2].
Deniau, Nakamura and DE disclose the device as stated above.
They do not explicitly teach the limitations of claim 15.
EP2 discloses a device in the field of applicant’s endeavor and teaches a glass/ windshield temperature sensor for sensing glass temperature and defogging control based on a dew point temperature obtaining/ calculating, so as to prevent moisture or condensation development on the glass.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, so as to sense a glass temperature and determine a dew temperature, so as to enable the controller to control defogging  which is very important for visibility, as well known in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        May 10, 2022